Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 10 June 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa.
Boston 10. June 1806.

I have just this morning received your kind favour of the 2d: instt: which at once confirmed my apprehensions, and in some degree relieved my anxiety—From the time that the Saturday pass’d over untill now I have had an aching heart, and although I learn from your letter that you had been very ill, yet to know you were on the recovery, and had pass’d what I had long looked forward to as a very critical time is a high gratification to me and inspires me with the most cheering hope—I flatter myself that you have now only the usual case of confinement to meet, and that it will bring its consolation, and its joy along with it.
The Circuit Court of the United States is now in Session, and I this instt: hear the little dinging bell summon the suitors to it—I enclose you a letter for Eliza from Harriet Welsh—I came in from Quincy yesterday morning—Both the children are well.—Sister T. B. will certainly not overtake you this time. Mrs: Whitcomb is getting well.
Ever faithfully yours.
